Citation Nr: 1315105	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to March 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  

A February 2007 rating decision denied entitlement to service connection for a dislocated sacroiliac joint.  The Veteran filed a notice of disagreement to this decision.  A June 2007 rating decision granted entitlement to service connection for lumbar spine spondylosis with pain at a 10 percent disability rating, effective March 26, 2006.  In October 2007, the RO continued a 10 percent disability rating for the Veteran's lumbar spine disability, which was recharacterized as mild degenerative arthritis of the spine.

The Veteran provided testimony at a hearing conducted in August 2009 before a Decision Review Officer (DRO hearing); the transcript has been associated with the claims file.  Though the matter of service connection for disability exhibited by radiating left leg pain was also appealed, the rating criteria for the service-connected low back disability include a separate evaluation for associated objective neurologic abnormality.  There is no need to adjudicate a separate claim of service connection for this disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  At his DRO hearing, the Veteran indicated that he had been seeing a family physician for treatment of his back disability.  In addition, at his  January 2010 VA examination, the Veteran reported that he was getting outpatient treatment and that he had been through physical therapy.  These records are not in the claims file and are not in the Virtual VA online records system.  On remand, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all VA and private records pertaining to treatment of the Veteran's back and any neurological symptoms, including from any physical therapy providers, in accordance with 38 C.F.R. § 3.159. If additional information and/or authorization is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  After completing all necessary action, readjudicate the claims. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


